Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 1 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 2 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 3 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 4 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 5 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 6 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 7 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 8 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 9 of 21
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 10 of 21
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 11 of 21




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


     ESPIRITU SANTO HOLDINGS, LP,

                                     Petitioner,
                                                                     Civil Action No. 19-cv-03930
        -against-

LIBERO PARTNERS, LP,

        and

 ESPIRITU SANTO TECHNOLOGIES, LLC

                              Respondents.


                 DECLARATION OF HORACIO ALAMILLA MEDINA

        I, Horacio Alamilla Medina, hereby declare under oath, pursuant to 28 USC § 1746, that

the following is true and correct:

        1.     I am the Controller at Servicios Digitales Lusad, S. de R.L. de C.V. ("Lusad").

I have personal knowledge of the facts and circumstances set forth in this Declaration and, as to

those statements of which I have no personal knowledge, I make my assertions based on

information and my understanding [of the facts], having investigated these in good faith. I submit

this statement in further support of Respondents’ opposition to ES Holdings’ Emergency Motion

for Preliminary Injunction and Temporary Restraining Order In Aid of Arbitration.

2.     I have a degree in Public Accounting from ISEC University. I was certified in 1999 and

have over 30 years of professional experience in the controller, treasury, accounting and finance

fields. I joined the Lusad staff in November 2017, and I have served as the Controller of the

company since then. Throughout my professional career I have worked in several




                                                   -1 -
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 12 of 21




important companies in Mexico, including IB Enterprises, S.A. de C.V., Grupo Fertinal, S.A.

de C.V., Gruppo Covarra, S.A. de C.V.


        3.    In my capacity as Controller of Lusad, I am responsible for supervising and I have

personal knowledge of Lusad’s accounting and financial records. It should be noted that the

Lusad company accounting records are audited by Salles Sainz - Grant Thornton S.C., a firm of

independent auditors based in Mexico City. The audit report for fiscal year 2017 was issued in

January 2018. See Annex 1 (true and correct copy of audit report by Salles Sainz - Grant

Thornton for fiscal year 2017).

        4.    I have been asked to review certain allegations related to Lusad’s financial

transactions mentioned in Mr. Santiago León Aveleyra’s declaration ("León Declaration").

Specifically, Mr. León states that he and Mr. Eduardo Zayas Dueñas, invested capital in Lusad

and later "discovered" some alleged "improprieties". See Leon Declaration in [chapter/item] 15.

I have conducted an investigation into these claims and I can affirm that Mr. Leon's statements

are misleading and/or false.

        5.    Mr. Leon says in his statement that "as partners, we invested over US$

100,000,000 developing the software, purchasing the hardware, and gearing up the instillation

facilities to install the L1bre system into over 138,000 Mexico City taxis." See León Declaration,

paragraph 12. The accounting and financial records of Lusad do not show that Mr. Leon or his

companies invested capital in such amounts.

6.            Mr. León states that "the very same day that Lusad received the US$ 10,000,000

to pay the Intercompany Loans for the operation of the concession [...] Lusad (under the direction

of Mr. Salinas and Mr. Covarrubias) wrongly transferred to Inversiones COVA (Mr.

Covarrubias' company) amounts totaling almost US$ 8.7 million." See León Declaration,


                                                - 2-                             [initials]
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 13 of 21




paragraph 15. There was no improper transfer, as claimed by Mr. Leon without foundation.

Although Mr. León does not provide details, the US $8.7 million he refers to corresponds to

three bank transfers that Servicios Administrativos Lusad S de R.L de C.V. made to Inversiones

Cova on January 23, 2018, as an advance for the purchase of 25,000 kits of tablets that

Inversiones Cova made given that Lusad was not in a position to carry out the purchase of [said]

tablets, as it did not have the required financial resources. Inversiones COVA carried out said

initial purchase of 25,000 kits of tablets through three orders to the supplier Ingram for 10,000

kits, 7,500 kits and 7,500 kits, respectively. For this, it had to provide advances and establish

letters of credit that would ensure delivery of the tablets necessary for the Lusad operation, in

the following amounts:

        a. US$ 3,558,300 corresponding to the amount of the first letter of credit that Inversiones

           Cova had to establish for the purchase order of 10,000 tablet kits and that were guaranteed

           to the bank through a cash deposit made by Inversiones Cova. See Annex 2 (letter of credit

           and account statement).

        b. US$ 2,570,085 corresponding to the amount of the second letter of credit that Inversiones

           Cova had to establish for the purchase order of 7,500 tablet kits and that were guaranteed

           to the bank through a cash deposit made by Inversiones Cova. See Annex 3 (letter of credit

           and account statement).

        c. US$ 2,570,850 corresponding to the amount of the third letter of credit that Inversiones

           Cova had to establish for the purchase order of 7,500 tablet kits and that were guaranteed

           to the bank through a cash deposit made by Inversiones Cova. See Annex 4 (letter of credit

           and account statement).




                                                - 3-                            [initials]
             Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 14 of 21




        7.       It is important to note that the 25,000 tablet kits purchased initially by Inversiones

Cova were sold at a later date to Servicios Administrativos Lusad under the terms listed in point

12 of this declaration.

        8.       Mr. Leon states, again without proof, that "Mr. Salinas and Mr. Covarrubias caused

the inappropriate transfer of significant corporate funds to purported vendors of Lusad, which in

reality were owned or controlled by Mr. Salinas or Mr. Covarrubias and provided no or limited

benefit to Lusad". See Leon Declaration, paragraph 15. According to Mr. León, "pursuant to Mr.

Covarrubias' instructions, Lusad paid over US$ 500,000 to a company names Cubeice Consultores

de Negocios, S. C., which is owned through a series of intermediaries by Mr. Covarrubias’ son.

Similarly, Mr. Covarrubias caused Lusad to pay over US$ 290,000 to a company named MOOK,

S.A.P.I. de CV, which is also owned by Mr. Covarrubias' son. In addition, Mr. Covarrubias

instructed Lusad to pay US$ 34,000 to a Belgium company named Vistra Corporate Services,

which then transferred the funds to Fama Properties Ltd., a company owned and controlled by

Covarrubias." Mr. León's statements are imprecise, false and/or misleading:

              a. Lusad acquired payment commitments with Cubeice Consultores de Negocios, S.C.

                 for US$ 802,500 plus VAT, of which, on December 31, 2018, payments were made

                 for US$ 564,013 for consulting services related to, among other things, the

                 development of the processes necessary for the installation of approximately

                 138,000 taximeters in Mexico City taxis. These services were provided under a

                 contract. See Annex 5 (true and correct copy of the contract between Lusad and

                 Cubeice Consultores de Negocios, S.C.). I attach to this declaration, an example of

                 the work performed by Cubeice, evidencing that the




                                                  - 4-                              [initials]
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 15 of 21




    services, object of said contract, were in fact provided. See Annex 6 (true and

    correct copy of the installation manual developed by Cubeice Consultores de

    Negocios, S.C.). It should be mentioned that, to my knowledge, Cubeice

    Consultores de Negocios, S.C. is not owned by the son of Mr. Covarrubias; it is an

    independent company consisting mostly of former McKinsey & Co. consultants.

 b. Equally imprecise, misleading and partially false is Mr. León's assertion regarding

    the company MOOK, S.A.P.I. de C.V. Lusad contracted commitments worth

    MXN$ 7,654,999 plus VAT with this company for services of, among other things,

    auditing of the technological platform and documentation of the technology

    developed by Kichink Servicios, S.A. de C.V. for the taximeter, object of the

    concession granted to Lusad, as well as for a review of the code, infrastructure

    analysis and operational risk analysis. Likewise, the development services for the

    booking system, website, hailing app and the development of a redundant platform

    that would ensure the viability of the project. These services were necessary

    because there was a very clear precedent of technology developed by a company

    chosen by Mr. Leon, which did not work. The MOOK, S.A.P.I. de C.V. services

    were provided under various contracts. See Annex 7 (true and correct copy of the

    contracts between Lusad and MOOK, S.A.P.I. de C.V.). To my knowledge,

    MOOK, S.A.P.I. de C.V. is not a company owned by Mr. Covarrubias's son as

    affirmed by Mr. León without support or proof.

    c.     Finally, Lusad paid US$ 34,149 to Vistra Corporate Services for

    administrative services needed to obtain a loan. See Annex 8 (true and correct copy

    of the Vistra Corporate Services payment vouchers). These administrative



                                     - 5-                           [initials]
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 16 of 21




              services were related to the processing of a guarantee that Mr. Covarrubias

              provided for Lusad to obtain the loan. In other words, the payment that Mr. León

              now intends to challenge is related to an important benefit that was granted to

              Lusad by Mr. Covarrubias. Mr. Covarrubias has not charged and Lusad has not

              paid any amount in consideration for this benefit apart from the aforementioned

              administrative costs. It is worth mentioning that without this guarantee and the loan

              that was obtained thanks to it, Lusad would not have been able to continue

              operating.

        9.    Mr. León states that "Mr. Salinas and Mr. Covarrubias caused $2.7 million dollars

to be paid to two companies named Kichink Servicios, S.A. de C.V. and N9 Tecnología México,

S.A. de C.V." See León Declaration, paragraph 15. According to Mr. Leon, "Kichink and N9

apparently were ostensibly to provide services to Lusad; however, there was no contract and no

benefit was provided in exchange for these funds". I can assure that these statements are false. A

contract with Kichink Servicios does in fact exist. See Annex 9 (copy of the contract with

Kichink). N9 is a company related to Mr. Claudio del Conde, software developer and General

Manager of Kichink. These contracted services were provided as well and these benefited Lusad.

These companies -which Mr. León now claims to be unaware of- specifically developed the

digital taximeter technology.

        10.   Mr. León states that "Mr. Salinas and Mr. Covarrubias caused Lusad to pay almost

US$ 1 million to a law firm named Villasante y Freyman, as payment for legal fees incurred for

thirteen short amparo actions, that would never cost close to that much by any legitimate local

law firm". See León Declaration, paragraph 15. This statement is demonstrably false. Lusad did

not even come close to paying the US$ 1 million alleged by Mr. León for the aforementioned



                                               - 6-                              [initials]
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 17 of 21




relief [amparo] actions. In fact, Lusad only paid MXN$ 2,964,000 which is approximately US$

156,772; that is, a fraction of what Mr. León wrongly states. See Annex 10 (summary table of

payments to Villasante y Freyman based on accounting records). In my experience as Controller

in various companies, this is a reasonable amount for legal services, in addition to the fact that

these services were contracted by the legal director of Lusad, who, as a lawyer, has experience in

handling these matters and of their cost.

        11.   Mr. León states that "despite the 12-month “grace period” [...] for repayment of the

intercompany loans provided by L1bero Partners, Mr. Salinas and Mr. Covarrubias caused Lusad

to immediately pay over US$ 2.2 million dollars back to Mr. Covarrubias’ companies". See Leon

Declaration, paragraph 15. This statement is false. Said inter-company loans from Libero Partners

have not been paid because the latter has never made loans to Lusad. The only loans that were

obtained are three loans obtained by L1bre Holding, LLC from Security International Investments,

Inc. (for US$ 15,000,000), Adriática Assets, LLC (for US$ 8,930,000) and Mediterránea Assets,

LLC (for US$ 6,070,000), which, to date, have not been paid. It is worth mentioning that Mr. León

was fully aware of these loans since he himself signed the unanimous resolution in which the capital

contribution for the total loan amount is recognized, that is, US$ 30,000,000. See Annex 11

(unanimous resolution dated February 21, 2018).

        12.   Mr. León states that "Mr. Salinas and Mr. Covarrubias purchased tablets for the

concession through Inversiones Cova for US$ 11,832,000 and subsequently resold the tablets to

Lusad at the inflated price of US$ 12,058,675, causing Lusad to pay an unnecessary and unjustified

markup of over US$ 200,000." See Leon Declaration, paragraph 15. This statement is




                                                - 7-                            [initials]
           Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 18 of 21




misleading. Mr. León does not mention that Inversiones Cova initially bought the tablets because

Lusad did not have the resources to purchase the tablet kits, nor even the possibility of establishing

letters of credit, which is why, prior to entering as a shareholder, at his own risk, and with the

knowledge of the other shareholders, he carried out the purchase of 25,000 tablet kits, which he

subsequently sold to Servicios Administrativos Lusad, S. de RL [sic] de C.V. This operation is

described below:


                                                                     Payments from
                                                   Inversiones Cova L1BRE        to
                   Item               Quantity                                      Difference
                                                  payments to Ingram Inversiones
                                                        (USD)        Cova (USD)
       Kits                               25000            10,000,000     10,000,000           -
       Improved camera                    10000                50,000         50,000           -
                                                                                               -
       Freight                            15000               150,000        150,000
                                                               -
       Credit letter commission                                               35,600      (35,600)
       Interest                                                               86,447      (86,447)
       Subtotal                                            10,200,000     10,322,047     (122,047)
       VAT                                                  1,632,000      1,651,528      (19,528)
       Total                                               11,832,000     11,973,575     (141,575)



As can be seen, the only differences between the cost that Inversiones Cova paid to Ingram and

what L1bre paid to it, are the commissions for the letters of credit that were established and the

interest, which correspond to a financial cost of 6.25% annual. The 6.25% rate used to calculate

interest corresponds to the rate budgeted for the working capital credit authorized in the Board

session.

13.            Finally, Mr. Leon states that Mr. Manuel Tabuenca reported that "he had

uncovered evidence that Lusad was maintaining two sets of books, one including many of the

improper transactions described above and one making no reference to those improper

transactions". See León Declaration, paragraph 15. Mr. Leon does not provide any evidence to


                                                  - 8-                            [initials]
          Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 19 of 21




support this extraordinary claim. For the reasons set out below, it must be considered that Mr.

Leon has failed to tell the truth to this court.


         14.    Prior to my tenure as Controller, Mr. Manuel Tabuenca served as Controller and

was responsible for the accounting of the group's companies; however, as of November 2017, there

were no accounting records or financial statements for any of L1bre's companies, despite the fact

that an external accounting firm had been contracted for this purpose. Mr. Tabuenca had not

provided supporting documentation for operations that would allow the accounting of the same,

and in some cases, there was no supporting documentation which also made it impossible to obtain

financial statements, furthermore, tax obligations of the group of companies under his charge had

not been met.

         15.    Additionally, the Netsuite accounting system had been purchased for all the

companies in the group. However, Mr. Tabuenca had not undertaken its implementation. Due to

the foregoing, upon my arrival, it was necessary to update the accounting records, comply with the

tax obligations and issue financial statements for all group companies that could be audited by

Salles Sainz - Grant Thornton. Prior to my coming on board as Controller, the financial statements

had not been audited. Although Mr. Tabuenca was removed from his position as Controller due to

his poor performance, his access to the Netsuite accounting system used by the group's companies

was not restricted.

16.              Based on the foregoing, I can attest that Mr. León's statement in regard to the

accounting is completely false. There are not two sets of books; there is only one set of

accounting records audited by an international accounting firm (Salles Sainz - Grant Thorton). It

is reprehensible and personally I find it offensive for Mr. León to make these types of unfounded




                                                   - 9-                         [initials]
         Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 20 of 21




assertions before a court of law, knowing the state in which Mr. Tabuenca kept the accounting

records of the group’s companies.



I declare, under oath, to tell the truth under the laws of the United States of America, that what was

declared above is true and correct.




Signed on May 10, 2019




                                              -1 0 -
Case 1:19-cv-03930-CM Document 30 Filed 05/13/19 Page 21 of 21
